TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-01-00490-CV




                        Cowen Holdings Liquidating Trust, Appellant

                                                v.

                               Maytag Corporation, Appellee




     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
        NO. 12,027, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING




               The parties filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Joint Motion

Filed: March 14, 2002

Do Not Publish